Exhibit 10.1



  



BANK OF AMERICA,

N.A.

MERRILL LYNCH,

PIERCE, FENNER &

SMITH

INCORPORATED

One Bryant Park

New York, New York

10036

BARCLAYS

745 Seventh Avenue

New York, New York 10019

CREDIT SUISSE AG

CREDIT SUISSE LOAN FUNDING LLC

Eleven Madison Avenue

New York, NY 10010

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH

DEUTSCHE BANK AG NEW YORK BRANCH

DEUTSCHE BANK SECURITIES INC.

60 Wall Street

New York, New York 10005

 



 

March 6, 2019

 

 

Topaz Holdings LLC

2121 Avenue of the Stars, Suite 2300

Los Angeles, CA 90067

Attention: Eli Baker

 

Project Sparrow
Amendment to Commitment Letter

 

Ladies and Gentlemen:

 

Reference is made to the Commitment Letter dated November 13, 2018 (including
the exhibits and other attachments thereto, the “Commitment Letter”) among Bank
of America, N.A. (together with its designated affiliates, “Bank of America”),
Merrill Lynch, Pierce, Fenner & Smith Incorporated (together with its designated
affiliates, “MLPFS”), Barclays Bank PLC (“Barclays”), Credit Suisse AG (acting
through such of its affiliates and branches as it deems appropriate, “CS”),
Credit Suisse Loan Funding LLC (“CSLF”; CS and CSLF, collectively, “Credit
Suisse”), Deutsche Bank AG Cayman Islands Branch (“DBCI”), Deutsche Bank AG New
York Branch (“DBNY”) and Deutsche Bank Securities Inc. (“DBSI”, and together
with Bank of America, MLPFS, Barclays, Credit Suisse, DBNY and DBCI,
collectively, “we”, “us” or the “Commitment Parties”) and you. Capitalized terms
used but not defined herein shall have the meanings assigned to them in the
Commitment Letter.

 

You have advised the Commitment Parties that you desire to amend the Commitment
Letter as set forth below.

 

1.                   Amendments to the Commitment Letter.

 

The parties hereto agree that the Commitment Letter is hereby amended as
follows:

 

(a)  the reference to “$50.0 million” contained in the first sentence appearing
under the heading “Availability” set forth in the ABL Facility Term Sheet is
hereby deleted and replaced with the text “the greater of (x) $80.0 million,
less the amount by which the Financing Amount (as defined in the Fee Letter)
(other than the ABL Facility and ABL loans drawn thereunder) exceeds $300.0
million and (y) $50.0 million”; and

 


 

 



(b)  all references to Topaz Holdings Corp. in the Commitment Letter are hereby
deemed to be references to Topaz Holdings LLC.

 

2.                   Miscellaneous.

 

As of the date hereof, each reference in the Commitment Letter to “this
Commitment Letter,” “hereunder,” “hereof,” “herein,” or words of like import,
and each reference in the Fee Letter to the Commitment Letter (including,
without limitation, by means of words like “thereunder”, “thereof” and words of
like import), shall mean and be a reference to the Commitment Letter, as amended
by this amendment letter (this “Amendment Letter”). Except as specifically
amended herein, the Commitment Letter shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed. The execution,
delivery and effectiveness of this Amendment Letter shall not operate as a
waiver under the Commitment Letter, and nor shall it constitute an amendment of
any provision of the Commitment Letter, except as expressly contemplated hereby.

 

This Amendment Letter may not be amended or any provision hereof waived or
modified except by an instrument in writing signed by each of the parties
hereto. This Amendment Letter may be executed in any number of counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute one agreement. Delivery of an executed counterpart of a
signature page of this Amendment Letter by facsimile transmission or other
electronic transmission (i.e., a “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart hereof.

 

This Amendment Letter is binding and enforceable as of the date hereof against
each party hereto and its successors and permitted assigns. Section headings
used in this Amendment Letter are for convenience of reference only and are not
to affect the construction hereof or be taken into consideration in the
interpretation hereof.

 

Each of the parties hereto hereby agrees that provisions with respect to
jurisdiction, governing law, venue and waiver of jury trial of the Commitment
Letter are incorporated by reference herein, mutatis mutandis, and shall have
the same force and effect with respect to this Amendment Letter as if originally
set forth herein.

 

 

[Remainder of this page intentionally left blank]

 

 2 

 

 

If the foregoing comports with our understanding of our agreements, please
execute this Amendment Letter in the space provided below.

 



  Very truly yours,       BANK OF AMERICA, N.A.           By:   /s/ Justin
Neubauer     Name: Justin Neubauer     Title: Director               MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED               By:  /s/ Justin
Neubauer     Name: Justin Neubauer     Title: Director



 

 

[Amendment to Commitment Letter]

 

 

 

If the foregoing comports with our understanding of our agreements, please
execute this Amendment Letter in the space provided below.

 

 



  BARCLAYS BANK PLC               By:  /s/ Thomas Blouin     Name: Thomas Blouin
    Title: Managing Director

 



 

[Amendment to Commitment Letter]

 

 

 

If the foregoing comports with our understanding of our agreements, please
execute this Amendment Letter in the space provided below.

 



  Very truly yours,         CREDIT SUISSE LOAN FUNDING LLC           By:  /s/
Adam Forchheimer     Name: Adam Forchheimer     Title: Authorized Signatory    
          CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH           By: /s/ Mikhail
Faybusovich     Name: Mikhail Faybusovich     Title: Authorized Signatory      
        By:  /s/ Komal Shah     Name: Komal Shah     Title: Authorized Signatory

 



 

 

[Amendment to Commitment Letter]

 

 

If the foregoing comports with our understanding of our agreements, please
execute this Amendment Letter in the space provided below.

 



 

  Very truly yours,         DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH           By:
/s/ Edwin E. Roland     Name: Edwin E. Roland     Title: Managing Director      
        By: /s/ Alvin Varughese     Name: Alvin Varughese     Title: Director  
            DEUTSCHE BANK AG NEW YORK BRANCH           By: /s/ Edwin E Roland  
  Name: Edwin E. Roland     Title: Managing Director               By: /s/ Alvin
Varughese     Name: Alvin Varughese     Title: Director               DEUTSCHE
BANK SECURITIES INC.             By:  /s/ Edwin E. Roland     Name: Edwin E.
Roland     Title: Managing Director               By:  /s/ Alvin Varughese    
Name: Alvin Varughese     Title: Director

 



 

 [Amendment to Commitment Letter]

 

 

 





Accepted and agreed to as of
the date first above written:   TOPAZ HOLDINGS LLC   By:  /s/ Jeff Sagansky
Name: Jeff Sagansky Title: President

 



 

[Amendment to Commitment Letter]



 

